Citation Nr: 0720672	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-28 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder (other than post-traumatic 
stress disorder (PTSD)), to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1962 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing in April 
2007.


FINDINGS OF FACT

1.  In January 1991, the RO denied the veteran's claim to 
reopen his service connection claim for an acquired 
psychiatric disability.

2.  In February 2001 and January 2004 written communications, 
the veteran requested that his claim of entitlement to 
service connection for an acquired psychiatric disability be 
reopened. 

3.  Evidence received since the January 1991 RO decision does 
not raise a reasonable possibility of substantiating the 
claim for entitlement to service connection for an acquired 
psychiatric disability.


CONCLUSIONS OF LAW

1.  The January 1991 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, 
No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in a May 2004 letter, the RO provided timely 
notice (prior to the July 2004 rating decision on appeal) to 
the veteran regarding what information and evidence is needed 
to substantiate service connection and new and material 
evidence claims, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claim.  

The Board notes that the veteran was not provided notice as 
to the information and evidence necessary to establish 
increased ratings or earlier effective dates.  As such, the 
VCAA notice was deficient as to content with respect to these 
two elements.  The Board notes that the veteran, however, has 
not been prejudiced from this error because the denial of the 
claim in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.; Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records, private medical records, and VA 
treatment records.  The Board notes that as the salient issue 
is whether or not new and material evidence has been received 
to reopen the veteran's claim, a VA examination is not 
necessary to adjudicate the claim on appeal.  As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.



Analysis

Initially the Board notes the veteran's contention that his 
current claim is distinguished from his earlier claims (and 
therefore should not be treated under the new and material 
evidence standard) in that he has never before specifically 
filed a claim for entitlement to service connection for an 
acquired psychiatric disability, to include bipolar disorder.  
The January 1991 rating decision denied entitlement for an 
acquired psychiatric disability.  By definition, bipolar 
disorder is simply a diagnosis of one type of acquired 
psychiatric disability.  Therefore, it follows that any claim 
for "an acquired psychiatric disability" would naturally 
encompass a claim for bipolar disorder or any other type of 
acquired psychiatric disability.  As such, the Board finds 
that the veteran's January 2004 claim must be treated as a 
claim to reopen his claim of entitlement to service 
connection for an acquired psychiatric disability.  At this 
point the Board also notes that by way of correspondence 
dated in March 2004, the veteran specifically requested that 
this claim exclude his claim for entitlement to service 
connection for PSTD.  Therefore, the analysis below regarding 
an acquired psychiatric disability is made without regard to 
any evidence of PTSD.  Moreover, the Board notes that the 
Board denied this claim in April 2006.

As noted above, in a January 1991 rating decision, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability was denied.  This decision is 
final.  38 U.S.C.A. § 7105(c).  However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

In February 2001 and January 2004, the veteran submitted 
requests to reopen his claim of entitlement to service 
connection for an acquired psychiatric disability.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the January 1991 rating 
decision included the veteran's service medical records, VA 
treatment records, VA examination reports, VA hospitalization 
summaries, and private medical records.  This evidence showed 
that the veteran had a diagnosis of bipolar disorder, as well 
as several other psychiatric disabilities.  The RO denied the 
claim, stating that there was no evidence that the veteran's 
current psychiatric disabilities were related to his active 
duty service.

Evidence received since the January 1991 rating decision 
includes additional VA treatment records, VA examination 
reports, and statements and testimony from the veteran.  All 
of this evidence is new in the sense that it was not of 
record at the time of the January 1991 decision.  However, 
none of the evidence is material as it does not tend to show 
that any of the veteran's current acquired psychiatric 
disabilities, to include bipolar disability, are 
etiologically related to his active duty service.  As such, 
the new evidence does not raise a reasonable possibility of 
substantiating the veteran's claim.  

Upon review, the veteran has provided no new evidence that 
raises a reasonable possibility of substantiating his claim 
of entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder.  As 
such, the evidence received since the January 1991 rating 
decision is not new and material as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the veteran's 
claim of entitlement to an acquired psychiatric disability, 
to include bipolar disorder.  38 U.S.C.A. § 5108.



ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD), to include bipolar 
disorder.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


